Per Curiam,
In Jos. Kohnle Brewing Co.’s Appeal, 1 Super. Ct. 99, we held, following our own construction of the act creating this court in Colwyn v. Tarbotton, 1 Super. Ct. 179, that our jurisdiction on an appeal from an order of the court of quarter sessions revoking a license is the same as, and no greater than, that *639exercisable by the Supreme Court upon certiorari prior to the act of May 9, 1889, P. L. 158. The same is true of an appeal from an order refusing a license. Many recent cases decided by the Supreme Court define that jurisdiction. It is unnecessary to cite them.
Where the record shows that .the license was refused after a judicial hearing, the appellate court will presume, in the absence of anything on the record to the contrary, that the court below performed its duty according to law, and will not review the case upon its merits; but where the court sets forth on the record as part of its decree the reasons for its action, the appellate court has authority to look into the case for the purpose of ascertaining whether the reasons thus assigned are legal reasons. Gemas’s License, 169 Pa. 43, and Doberneck’s Appeal, 1 Super. Ct. 99, are cases where this revisory jurisdiction has been exercised.
These, and like cases, simply decide that an abuse of the discretionary power of the quarter sessions affirmatively appearing on the face of the record might have been corrected upon certiorari prior to the act of 1889 (P. L. 158), and may now be corrected on appeal. But if the reasons assigned by the court below are legal reasons, the appellate court will not assume that the court below acted arbitrarily or that the reasons assigned had no existence in fact. In the present case the learned judge below has assigned as one of his reasons for refusing the license that the applicant is not a fit person to be licensed as a brewer. He says in his opinion that he reached this conclusion from what was submitted to the court on the hearing, and from personal observation. We must assume the correctness of this conclusion. We cannot retry the case on its merits, or substitute our judgment and discretion upon the evidence for those of the tribunal established by law. The record showing that the license was refused for a legal reason, after a judicial hearing, the order is
Affirmed.